 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                               EASTERN DIVISION
11
     JEFFREY McCORMICK,                     )   Case No. 5:19-cv-00757-RSWL (JDE)
12                                          )
                       Petitioner,          )
13                                          )   ORDER ACCEPTING FINDINGS
                       v.                   )
14                                          )   AND RECOMMENDATION OF
     RON DAVIS, Warden,                     )   UNITED STATES MAGISTRATE
15                                          )   JUDGE
                                            )
16                     Respondent.          )
                                            )
17
18
19         Pursuant to 28 U.S.C. § 636, the Court has reviewed the records and files

20   herein, including the Petition, Respondent’s Motion to Dismiss the Petition

21   (“Motion to Dismiss”), Petitioner’s Opposition to the Motion to Dismiss, the

22   Report and Recommendation (“R&R”) of the United States Magistrate Judge,

23   and the Objections to the R&R filed by Petitioner. Having engaged in a de

24   novo review of those portions of the R&R to which objections have been

25   made, the Court concurs with and accepts the findings and recommendation of

26   the Magistrate Judge.

27         IT IS THEREFORE ORDERED that:

28            1. Respondent’s Motion to Dismiss (Dkt. 6) is GRANTED; and
 1            2. Judgment shall be entered dismissing this action with prejudice.
 2
 3   Dated: August 2, 2019
 4
                                               /s/ RONALD S.W. LEW
 5                                             RONALD S. W. LEW
 6                                             United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
